                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 ARCHIE ORLANDO PORTER,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:21-cv-00215-MOC
                                      )            1:19-cr-00106-MOC-WCM
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 10, 2021 Order.

                                               September 10, 2021




         Case 1:21-cv-00215-MOC Document 3 Filed 09/10/21 Page 1 of 1
